Mr. Justice Taylor delivered the opinion of the court. The trial judge, in a suit of forcible detainer, in the municipal court, having entered judgment finding the defendant, Elworth, guilty of withholding from the plaintiff’s possession an apartment on the second floor of a building known as 5311 Washington boulevard, Chicago, an appeal was taken by the defendant to this court. On March 4, 1919, Adams and Anderson, as lessors, leased in writing the premises in question for a term beginning on May 1, 1919, and ending on April 30, 1921, to the defendant Elworth. The 15th clause of that lease is in the following words: , “15th. That said lessee will give lessor written no- . tice, sixty days prior to the expiration of this lease, or any extension thereof, of his intention to vacate said premises or renew this lease, and a failure of said lessee to give such notice, shall operate as a renewal of the tenancy for the further period of one year, at the option of lessor.” Some time afterwards Adams and Anderson, the original lessors, assigned their interest in the lease to the plaintiffs, Krasa and Krasa. On February 1,1921, the Krasas gave the defendant written notice that the lease would terminate on April 30, 1921, and requesting and directing him to give up possession on the latter date. That notice contained the following: ‘ ‘ This notice is given yon in pursuance of a provision for a sixty-day notice in said lease contained and shall not operate a.s a waiver by lessor of any other provisions therein contained.” On February 14, 1921, the lessee, Elworth, notified the plaintiffs, lessors, in writing, that he had elected, pursuant to the 15th clause of the lease, to renew the lease for a term of one year and that he would remain in possession during the extended term, May 1, 1921, to April 30, 1922, at the rental of $56 per month. The sole controversy between the parties is concerning the meaning of clause 15. The plaintiffs, being assignees of the lessor, claim that the word “intention” as used in the 15th clause was for the benefit of the lessor, that it does not mean that if the lessee gives notice within the sixty days, his lease thereby becomes ipso facto extended. On the other hand it is claimed, on behalf of the lessee, the defendant, that, although the lessor, on February 1,1921, notified the lessee that his lease would terminate on April 30, 1921, that, as he, the lessee, on February 14, 1921, notified the lessor that he had ‘1 elected to renew said lease for a term of one year,” pursuant to clause 15, the lease was, thereby, without any act on the part of the lessor, renewed. If there is doubt about the meaning of a word or words in a lease which purports to grant a right, they are to be construed most strongly against the lessor. Wright v. Takito, 210 Ill. App. 58; Schmohl v. Fiddick, 34 Ill. App. 190. We do not think, however, that, in view of the context, there is any reasonable doubt about the meaning of the word “intention” as it is used. The words of clause 15 provide for several situations. If the lessee fails to give notice within the prescribed time, the lessor has the right, if he desires to claim it, of holding the lessee for another year; and if the lessee gives notice, within the prescribed time that it is the “intention” to renew, then the lessor may accede and renew the lease, ■ or, by giving notice, terminate the lease. It is as though clause 15 read that the lessee will give notice of his intention to vacate said premises or of his desire to renew. Obviously, by clause 15, the lessor did not agree that the mere expression of intention on the part of the lessee would, without any act or sanction on the part of the lessor, constitute a renewal. It was a reasonable provision, put there in order that the lessor might in apt time know the desire of his lessee in regard to the future. If the lessee notified the lessor within the sixty days that he did not intend to renew, then the lessor would have a reasonable time within which to re-rent, if he so desired. If the lessee gave the lessor no notice before the sixty days, then the lessor could choose whether he would hold the lessee for another year or not, that is, it was “at the option of the lessor.” As the lessor did notify the lessee in apt time, on February 1, 1921, that his lease would end on April 30, 1921, that was definitive, and terminated the lessee’s tenancy on that date. Finding no error in the record, the judgment is affirmed. Affirmed. Thomson, P. J., concurs.